—Application by the respondent, made in open Court, (1) to have the Court’s determination on appeals from two orders of the Supreme Court, Queens County, both dated February 2, 1993, reported anonymously, and (2) to strike from the appellant’s brief all material commencing from the first full paragraph on page 6 through the second full paragraph on page 8, on the ground that this material is dehors the record.
Ordered that the branch of the application which is to have the Court’s determination on the instant appeals reported anonymously is denied; and it is further,
Ordered that the branch of the application which is to strike matter from the appellant’s brief is granted.
The facts underlying the instant appeals, including the respondent’s name, were reported on a widely-seen national television news program. The press and television media were present in open Court during oral argument of the instant appeals, during which the respondent’s identity was also disclosed. Finally, the respondent’s counsel was observed giving interviews concerning his client to the media in the lobby of this courthouse after the conclusion of oral argument. Thus, the anonymous reporting of this Court’s determination would be a futile gesture.
The matter dehors the record on the instant appeals which *447was contained in the appellant’s brief is deemed stricken and has not been considered. Mangano, P. J., Thompson, Sullivan and O’Brien, JJ., concur. [See, 187 AD2d 230.]